


Exhibit 10.3


    
SQUARE, INC.
2015 EMPLOYEE STOCK PURCHASE PLAN
As amended and restated on February 23, 2016


1.Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Companies with an opportunity to purchase Common Stock through
accumulated Contributions. The Company intends for the Plan to have two
components: a component intended to qualify as an “employee stock purchase plan”
under Section 423 of the Code (the “423 Component”) and a component that is not
intended to qualify as an “employee stock purchase plan” under Section 423 of
the Code (the “Non-423 Component”). The provisions of the 423 Component will be
construed so as to extend and limit Plan participation in a uniform and
nondiscriminatory basis consistent with the requirements of Section 423 of the
Code. An option granted under the Non-423 Component will be granted under rules,
procedures, or sub-plans adopted by the Administrator designed to achieve tax,
securities laws, or other objectives for Eligible Employees and the Company.
Except as otherwise provided in the Plan, the Non-423 Component will operate and
be administered in the same manner as the 423 Component. \


2.Definitions.
(a)“Administrator” means the Board or any Committee.
(b)“Affiliate” means any entity, other than a Subsidiary, in which the Company
has an equity or other ownership interest.
(c)“Amendment Date” means February 23, 2016.
(d)“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted, and the applicable laws of any foreign country
or jurisdiction where options are, or will be, granted under the Plan.
(e)“Board” means the Board of Directors of the Company.
(f)“Change in Control” means the occurrence of any of the following events:
(i)A change in the ownership of the Company, which occurs when any one person or
more than one person acting as a group (in either case, a “Person”) acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided that the acquisition of additional stock by any one Person,
who is considered to own more than 50% of the total voting power of the stock of
the Company is not a Change in Control; or
(ii)A change in the effective control of the Company, which occurs when a
majority of members of the Board is replaced during any 12-month period by
Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election; provided
that if any Person is considered to be in effective control of the Company, the
acquisition of additional control of the Company by the same Person is not a
Change in Control; or
(iii)A change in the ownership of a substantial portion of the Company’s assets,
which occurs when any Person acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 50% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions; provided that
the following will not constitute a change in the ownership of a substantial
portion of the Company’s assets: (A) a transfer to an entity that is controlled
by the Company’s stockholders immediately after the transfer, or (B) a transfer
of assets by the Company to: (1) a stockholder of the Company (immediately
before the asset transfer) in exchange for or with respect to the Company’s
stock, (2) an entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company, (3) a Person, that owns, directly
or indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3). For purposes of this subsection, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.
Persons are considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase, or acquisition
of stock, or similar business transaction with the Company.
A transaction is not a Change in Control unless the transaction qualifies as a
change in control event within the meaning of Code Section 409A, as it has been
and may be amended from time to time, and any proposed or final U.S. Treasury
Regulations and Internal Revenue Service guidance that has been promulgated or
may be promulgated under Code Section 409A from time to time.
In addition, a transaction is not a Change in Control if its sole purpose is (i)
to change the state of the Company’s incorporation or (ii) to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transaction.




--------------------------------------------------------------------------------




(g)“Code” means the U.S. Internal Revenue Code of 1986, as amended. Reference to
a specific section of the Code will include such section, any U.S. Treasury
Regulation promulgated under such section, any other official applicable
guidance promulgated under such section, and any comparable provision of any
future legislation or regulation amending, supplementing, or superseding such
section or regulation.
(h)“Committee” means a committee of the Board that is constituted to comply with
Applicable Laws and designated by the Board to administer the Plan.
(i)“Common Stock” means the Class A common stock of the Company.
(j)“Company” means Square, Inc., a Delaware corporation, or any of its
successors.
(k)“Compensation” includes an Eligible Employee’s base straight time gross
earnings and, for Offering Periods commencing after the Amendment Date,
commissions (to the extent such commissions are an integral, recurring part of
compensation) and does not include payments for incentive compensation, bonuses,
payments for overtime and shift premium, equity compensation income and other
similar compensation. The Administrator, in its discretion, may, on a uniform
and nondiscriminatory basis, establish a different definition of Compensation
for a subsequent Offering Period.
(l)“Contributions” means the payroll deductions and other additional payments
that the Company may permit to be made by a Participant to fund the exercise of
options granted under the Plan.
(m)“Designated Company” means any Affiliate or Subsidiary of the Company that
has been designated by the Administrator from time to time in its sole
discretion as eligible to participate in the Plan. For purposes of the 423
Component, only the Company and its Subsidiaries may be Designated Companies,
provided, however that at any given time, a Subsidiary that is a Designated
Company under the 423 Component will not be a Designated Company under the
Non‑423 Component.
(n)“Director” means a member of the Board.
(o)“Eligible Employee” means any individual who is a common law employee
providing services to the Company or a Designated Company and is customarily
employed for at least 20 hours per week and more than 5 months in any calendar
year by the Employer, or any lesser number of hours per week and/or number of
months in any calendar year established by the Administrator (if required under
applicable local law) for purposes of any separate Offering or the Non-423
Component. For purposes of the Plan, the employment relationship will be treated
as continuing intact while the individual is on sick leave or other leave of
absence that the Employer approves or is legally protected under Applicable
Laws. If the period of leave exceeds 3 months and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship will be considered terminated three 3 months and 1 day following
the commencement of such leave. The Administrator has the discretion to
determine (on a uniform and nondiscriminatory basis or as otherwise permitted by
U.S. Treasury Regulation Section 1.423‑2), prior to an Enrollment Date for all
options to be granted on such Enrollment Date, whether the definition of
Eligible Employee will or will not include an individual that: (i) has not
completed at least 2 years of service since his or her last hire date (or such
lesser period of time that the Administrator determines), (ii) customarily works
not more than 20 hours per week (or such lesser period of time that the
Administrator determines), (iii) customarily works not more than 5 months per
calendar year (or such lesser period of time that the Administrator determines),
(iv) is a highly compensated employee within the meaning of Section 414(q) of
the Code, or (v) is a highly compensated employee within the meaning of Section
414(q) of the Code with compensation above a certain level or is an officer or
subject to the disclosure requirements of Section 16(a) of the Exchange Act,
provided the exclusion is applied with respect to each Offering in an identical
manner to all highly compensated individuals of the Employer whose Eligible
Employees are participating in that Offering. Each exclusion will be applied
with respect to an Offering in a manner complying with U.S. Treasury Regulation
Section 1.423‑2(e)(2)(ii).
(p)“Employer” means the employer of the applicable Eligible Employee(s).
(q)“Enrollment Date” means the first Trading Day of an Offering Period.
(r)“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated under such act.
(s)“Exercise Date” means the last Trading Day of a Purchase Period. If an
Offering Period is terminated prior to its expiration under Section 20(a), the
Administrator has the discretion to determine that any Purchase Period also
terminating under such Offering Period will terminate without options being
exercised on the Exercise Date that otherwise would have occurred on the last
Trading Day of the Purchase Period.
(t)“Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of a share of Common Stock determined as
follows:
(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the New York Stock Exchange, NASDAQ
Global Select Market, the NASDAQ Global Market or the NASDAQ Capital Market of
The NASDAQ Stock Market, the Fair Market Value will be the closing sales price
for a share of Common stock (or the closing bid, if no sales were reported) as
quoted on such exchange or system on the date of determination, as reported in
any source the Administrator deems reliable;
(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value will be the mean
between the high bid and low asked prices for a share of Common Stock on the
date of determination (or if no bids and asks were reported on that date, as
applicable, on the last Trading Day such bids and asks were reported), as
reported in any source the Administrator deems reliable;




--------------------------------------------------------------------------------




(iii)In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator; or
(iv)For purposes of the Enrollment Date of the first Offering Period under the
Plan, the Fair Market Value will be the initial price to the public as set forth
in the final prospectus included within the Registration Statement (the
“Registration Statement”).
(u)“Fiscal Year” means a fiscal year of the Company.
(v)“New Exercise Date” means a new Exercise Date if the Administrator shortens
any Offering Period then in progress.
(w)“Offering” means an offer under the Plan of an option that may be exercised
during an Offering Period as further described in Section 4. For purposes of the
Plan, the Administrator may designate separate Offerings under the Plan (the
terms of which need not be identical) in which Eligible Employees of one or more
Employers will participate, even if the dates of the applicable Offering Periods
of each such Offering are identical, and the provisions of the Plan will
separately apply to each Offering. To the extent permitted by U.S. Treasury
Regulation Section 1.423‑2(a)(1), the terms of each Offering need not be
identical as long as the terms of the Plan and an Offering together satisfy U.S.
Treasury Regulation Section 1.423‑2(a)(2) and (a)(3).
(x)“Offering Periods” means the periods of approximately 12 months during which
an option granted under the Plan may be exercised. Offering Periods will
commence on the first Trading Day on or after May 15 and November 15 of each
year and terminate on the last Trading Day on or before May 15 and November 15
(approximately 12 months later), except that the first Offering Period under the
Plan will commence with the first Trading Day on or after the Registration Date
and will end on the last Trading Day on or before November 15, 2016 and the
second Offering Period under the Plan will commence on the first Trading Day on
or after May 15, 2016. The duration and timing of Offering Periods may be
changed under Sections 4, 19, and 20.
(y)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.
(z)“Participant” means an Eligible Employee that participates in the Plan.
(aa)“Plan” means this Square, Inc. 2015 Employee Stock Purchase Plan.
(ab) “Purchase Periods” means the periods in an Offering Period during which
shares of Common Stock may be purchased on a Participant’s behalf in accordance
with the terms of the Plan. For the first Offering Period, Purchase Periods will
(i) commence on the first Trading Day on or after the Registration Date and June
15, 2016 and (ii) terminate on the last Trading Day on or before June 15, 2016
and November 15, 2016, respectively. Unless the Administrator provides
otherwise, Purchase Periods for all other Offering Periods will (i) commence on
the first Trading Day on or after May 15 and November 15 and (ii) terminate on
the last Trading Day on or before November 15 of the same year and May 15 of the
following year, respectively.
(ac)“Purchase Price” means an amount equal to 85% of the Fair Market Value on
the Enrollment Date or on the Exercise Date, whichever is lower. The
Administrator may set a different Purchase Price for subsequent Offering Periods
subject to compliance with Section 423 of the Code (or any successor rule or
provision or any other Applicable Law, regulation or stock exchange rule) or
under Section 20.
(ad)“Registration Date” means the effective date of the Registration Statement.
(ae)“Registration Statement” means the registration statement on Form S-1 filed
with the Securities and Exchange Commission for the initial public offering of
the Common Stock .
(af)“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(ag)“Trading Day” means a day on which the national stock exchange upon which
the Common Stock is listed is open for trading.
(ah)“U.S. Treasury Regulations” means the Treasury regulations of the Code.
Reference to a specific U.S. Treasury Regulation will include such Treasury
Regulation, the section of the Code under which such regulation was promulgated,
any other official applicable guidance promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing, or superseding such section or regulation.


3.Eligibility.
(a)First Offering Period. Any individual who is an Eligible Employee immediately
prior to the first Offering Period will be automatically enrolled in the first
Offering Period.
(b)Subsequent Offering Periods. Any Eligible Employee on a given Enrollment Date
subsequent to the first Offering Period will be eligible to participate in the
Plan, subject to the requirements of Section 5.
(c)Non-U.S. Employees. Eligible Employees who are citizens or residents of a
non-U.S. jurisdiction (without regard to whether they also are citizens or
residents of the United States or resident aliens (within the meaning of Section
7701(b)(1)(A) of the Code)) may be excluded from participation in the Plan or an
Offering if the participation of such Eligible Employees is prohibited under the
laws of the applicable jurisdiction or if complying with the laws of the
applicable jurisdiction would cause the Plan or an Offering to violate Section
423 of the Code. In the case of the Non-423 Component, Eligible Employees may be
excluded from participation in the Plan or an Offering if the Administrator has
determined that participation of such Eligible Employees is not advisable or
practicable.




--------------------------------------------------------------------------------




(d)Limitations. No Eligible Employee will be granted an option under the Plan
(i) to the extent that, immediately after the grant, such Eligible Employee (or
any other person whose stock would be attributed to such Eligible Employee under
Section 424(d) of the Code) would own capital stock of the Company or any Parent
or Subsidiary of the Company and/or hold outstanding options to purchase such
stock possessing 5% or more of the total combined voting power or value of all
classes of the capital stock of the Company or of any Parent or Subsidiary of
the Company, or (ii) to the extent that his or her rights to purchase stock
under all employee stock purchase plans (as defined in Section 423 of the Code)
of the Company or any Parent or Subsidiary of the Company accrues at a rate
which exceeds $25,000 worth of stock (determined at the Fair Market Value of the
stock at the time such option is granted) for each calendar year in which such
option is outstanding at any time, as determined in accordance with Code Section
423 and the regulations under Code Section 423.


4.Offering Periods. The Plan will be implemented by consecutive, overlapping
Offering Periods with a new Offering Period commencing on the first Trading Day
on or after May 15 and November 15 each year or on such other date as the
Administrator determines, except that the first Offering Period under the Plan
will commence with the first Trading Day on or after the Registration Date and
end on the last Trading Day on or before November 15, 2016 and the second
Offering Period under the Plan will commence on the first Trading Day on or
after May 15, 2016. The Administrator has the power to change the duration of
Offering Periods (including the commencement dates of such Offering Periods)
with respect to future Offerings without stockholder approval if such change is
announced prior to the scheduled beginning of the first Offering Period to be
affected, but no Offering Period may last more than 27 months.


5.Participation.
(a)First Offering Period. An Eligible Employee will be entitled to continue to
participate in the first Offering Period under Section 3(a) only if he or she
submits a subscription agreement authorizing Contributions in a form determined
by the Administrator (such as the form attached to the Plan as Exhibit A) to the
Company’s designated plan administrator (i) no earlier than the effective date
of the Form S-8 registration statement with respect to the issuance of Common
Stock under this Plan and (ii) no later than 10 business days following the
effective date of such S-8 registration statement or such other date determined
by the Administrator (the “Enrollment Window”). An Eligible Employee’s failure
to submit the subscription agreement during the Enrollment Window will result in
the automatic termination of the Eligible Employee’s participation in the first
Offering Period.
(b)Subsequent Offering Periods. An Eligible Employee may participate in the Plan
under Section 3(b) by (i) submitting to the Company’s stock administration
office (or its designee) a properly completed subscription agreement authorizing
Contributions in the form provided by the Administrator for such purpose or
(ii) following an electronic or other enrollment procedure determined by the
Administrator, in either case on or before a date determined by the
Administrator prior to the applicable Enrollment Date.


6.Contributions.
(a)When a Participant enrolls in the Plan under Section 5, he or she will elect
to have Contributions (in the form of payroll deductions or otherwise, to the
extent permitted by the Administrator) made on each pay day during the Offering
Period in an amount not exceeding 15% of the Compensation that he or she
receives on the pay day (for illustrative purposes, if a pay day occurs on an
Exercise Date, a Participant’s payroll deductions on that day will be applied to
his or her account under the then-current Purchase Period or Offering Period).
The Administrator has the discretion to permit all Participants in a specified
Offering to contribute amounts to the Plan through payment by cash, check, or
other means set forth in the subscription agreement prior to each Exercise Date
of each Purchase Period. A Participant’s subscription agreement will remain in
effect for successive Offering Periods unless terminated as provided in Section
10.
(b)If Contributions are made in the form of payroll deductions, such payroll
deductions for a Participant will commence on the first pay day following the
Enrollment Date and will end on the last pay day on or prior to the last
Exercise Date of such Offering Period to which such authorization is applicable,
unless sooner terminated by the Participant under Section 10; provided, however,
that for the first Offering Period, payroll deductions will commence on the
first pay day on or following the end of the Enrollment Window.
(c)All of a Participant’s Contributions will be credited to his or her account
under the Plan, and Contributions will be made in whole percentages of his or
her Compensation only. The Participant may not make any additional payments into
such account.
(d)A Participant may discontinue his or her participation in the Plan as
provided under Section 10. Unless otherwise determined by the Administrator,
during a Purchase Period, a Participant may not increase the rate of his or her
Contributions, but he or she may (i) make a one-time decrease in the rate of his
or her Contributions and/or (ii) stop making Contributions. Any such decrease or
discontinuation during a Purchase Period or any change to the Participant’s rate
of Contributions for future Purchase Periods requires the Participant to (i)
properly complete and submit to the Company’s stock administration office (or
its designee) a new subscription agreement authorizing the change in
Contribution rate in the form provided by the Administrator for such purpose or
(ii) follow an electronic or other procedure prescribed by the Administrator, in
each case on or before a date determined by the Administrator prior to the
applicable Exercise Date or Enrollment Date, respectively. If the Participant
has not followed such procedures to change the rate of Contributions or stop
making Contributions, he or she will continue to make Contributions




--------------------------------------------------------------------------------




at the originally elected rate throughout the Purchase Period and future
Offering Periods and Purchase Periods (unless the Participant’s participation is
terminated as provided in Sections 10 or 11). The Administrator has the
discretion to amend the nature and/or number of Contribution rate changes that
may be made by Participants during any Offering Period or Purchase Period and
may establish other conditions or limitations as it deems appropriate for Plan
administration. Any change in Contribution rate or discontinuation of
Contributions made under this Section 6(d) will be effective as of the first
full payroll period following 5 business days after the date on which the change
is made by the Participant (unless the Administrator, in its sole discretion,
elects to process a given change in payroll deduction rate more quickly). If a
Participant stops making Contributions under this Section 6(d), he or she will
be withdrawn from the Plan immediately after the exercise of his or her option
on the applicable Exercise Date.
(e)To the extent necessary to comply with Section 423(b)(8) of the Code and
Section 3(d), a Participant’s Contributions may be decreased to zero percent at
any time during a Purchase Period. Subject to Section 423(b)(8) of the Code and
Section 3(d) of the Plan, Contributions will recommence at the rate originally
elected by the Participant effective as of the beginning of the first Purchase
Period scheduled to end in the following calendar year, unless terminated by the
Participant as provided in Section 10.
(f)The Administrator may allow Eligible Employees to participate in the Plan via
cash contributions instead of payroll deductions if (i) payroll deductions are
not permitted under applicable local law, (ii) the Administrator determines that
cash contributions are permissible under Section 423 of the Code, or (iii) the
Eligible Employees are participating in the Non-423 Component.
(g)At the time the option is exercised, in whole or in part, or at the time some
or all of the Common Stock issued under the Plan is disposed of (or any other
time that a taxable event related to the Plan occurs), the Participant must make
adequate provision for the Company’s or Employer’s federal, state, local or any
other tax liability payable to any authority including taxes imposed by
jurisdictions outside of the U.S., national insurance, social security or other
tax withholding obligations, if any, which arise upon the exercise of the option
or the disposition of the Common Stock (or any other time that a taxable event
related to the Plan occurs). At any time, the Company or the Employer may, but
will not be obligated to, withhold from the Participant’s compensation the
amount necessary for the Company or the Employer to meet applicable withholding
obligations, including any withholding required to make available to the Company
or the Employer any tax deductions or benefits attributable to sale or early
disposition of Common Stock by the Eligible Employee. In addition, the Company
or the Employer may, but will not be obligated to, withhold from the proceeds of
the sale of Common Stock or any other method of withholding the Company or the
Employer deems appropriate to the extent permitted by U.S. Treasury Regulation
Section 1.423‑2(f).


7.Grant of Option. On the Enrollment Date of each Offering Period, each Eligible
Employee participating in such Offering Period will be granted an option to
purchase on each Exercise Date during such Offering Period (at the applicable
Purchase Price) up to a number of shares of Common Stock determined by dividing
such Eligible Employee’s Contributions accumulated prior to such Exercise Date
and retained in the Eligible Employee’s account as of the Exercise Date by the
applicable Purchase Price, up to a maximum of 4,000 shares of Common Stock
(subject to any adjustment under Section 19) in each Purchase Period and subject
to the limitations in Sections 3(d) and 13. The Eligible Employee may accept the
grant of such option (i) with respect to the first Offering Period by submitting
a properly completed subscription agreement in accordance with the requirements
of Section 5 on or before the last day of the Enrollment Window, and (ii) with
respect to any subsequent Offering Period under the Plan, by electing to
participate in the Plan in accordance with the requirements of Section 5. The
Administrator may, for future Offering Periods, change the maximum number of
shares of Common Stock that an Eligible Employee may purchase during each
Purchase Period or Offering Period. The option will expire on the last day of
the Offering Period.


8.Exercise of Option.
(a)Unless a Participant withdraws from the Plan as provided in Section 10, his
or her option for the purchase of shares of Common Stock will be exercised
automatically on each Exercise Date, and the maximum number of full shares
subject to the option will be purchased for such Participant at the applicable
Purchase Price with the accumulated Contributions from his or her account. No
fractional shares of Common Stock will be purchased; any Contributions
accumulated in a Participant’s account that are not sufficient to purchase a
full share will be returned to the Participant. During a Participant’s lifetime,
a Participant’s option to purchase shares under the Plan is exercisable only by
him or her.
(b)If the Administrator determines that, on a given Exercise Date, the number of
shares of Common Stock with respect to which options are to be exercised may
exceed (i) the number of shares of Common Stock that were available for sale
under the Plan on the Enrollment Date of the applicable Offering Period or (ii)
the number of shares of Common Stock available for sale under the Plan on such
Exercise Date, the Administrator may in its sole discretion (x) provide that the
Company will make a pro rata allocation of the shares of Common Stock available
for purchase on such Enrollment Date or Exercise Date, as applicable, in as
uniform a manner as will be practicable and as it will determine in its sole
discretion to be equitable among all Participants exercising options to purchase
Common Stock on such Exercise Date and continue all Offering Periods then in
effect or (y) provide that the Company will make a pro rata allocation of the
shares of Common Stock available for purchase on such Enrollment Date or
Exercise Date, as applicable, in as uniform a manner as will be practicable and
as it will determine in its sole discretion to be equitable among all
participants exercising options to purchase Common Stock on such Exercise Date
and terminate any or all Offering Periods then in effect under Section 20. The
Company may make a pro rata allocation of the shares available on the




--------------------------------------------------------------------------------




Enrollment Date of any applicable Offering Period under the preceding sentence
even if there is an authorization of additional shares for issuance under the
Plan by the Company’s stockholders subsequent to such Enrollment Date.


9.Delivery. As soon as reasonably practicable after each Exercise Date on which
a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each Participant of the shares purchased upon exercise of his or her
option in a form determined by the Administrator (in its sole discretion) and
under rules established by the Administrator. The Company may permit or require
that shares be deposited directly with a broker designated by the Company or to
a designated agent of the Company, and the Company may utilize electronic or
automated methods of share transfer. The Company may require that shares be
retained with such broker or agent for a designated period of time and/or may
establish other procedures to permit tracking of disqualifying dispositions of
such shares. No Participant has any voting, dividend, or other stockholder
rights with respect to shares of Common Stock subject to any option granted
under the Plan until such shares have been purchased and delivered to the
Participant as provided in this Section 9.


10.Withdrawal.
(a)A Participant may withdraw all but not less than all of the Contributions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by (i) submitting to the Company’s stock
administration office (or its designee) a written notice of withdrawal in the
form determined by the Administrator for such purpose (which may be similar to
the form attached to the Plan as Exhibit B) or (ii) following an electronic or
other withdrawal procedure determined by the Administrator. All of the
Participant’s Contributions credited to his or her account will be paid to such
Participant on the first payroll date on or after receipt of notice of
withdrawal and such Participant’s option for the Offering Period will be
automatically terminated, and no further Contributions for the purchase of
shares will be made for such Offering Period. If a Participant withdraws from an
Offering Period, Contributions will not resume at the beginning of the
succeeding Offering Period, unless the Participant re-enrolls in the Plan in
accordance with the provisions of Section 5.
(b)A Participant’s withdrawal from an Offering Period will not have any effect
on his or her eligibility to participate in any similar plan adopted by the
Company or in succeeding Offering Periods that commence after the termination of
the Offering Period from which the Participant withdraws.


11.Termination of Employment. Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, he or she will be withdrawn from the Plan and the
Contributions credited to such Participant’s account during the Offering Period
but not yet used to purchase shares of Common Stock under the Plan will be
returned to such Participant (or, in the case of his or her death, to the person
or persons entitled to receive such Contributions under Section 15), and such
Participant’s option will be automatically terminated. A Participant whose
employment transfers between entities through a termination with an immediate
rehire (with no break in service) by the Company or a Designated Company will
not be treated as terminated under the Plan; however, if a Participant transfers
from an Offering under the 423 Component to the Non-423 Component, the exercise
of the option will be qualified under the 423 Component only to the extent it
complies with Section 423 of the Code.


12.Interest. No interest will accrue on the Contributions of a participant in
the Plan, except as may be required by Applicable Law, as determined by the
Company, and if so required by the laws of a particular jurisdiction, will apply
to all Participants in the relevant Offering under the 423 Component, except to
the extent otherwise permitted by U.S. Treasury Regulation Section 1.423‑2(f).


13.Stock.
(a)Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19, the maximum number of shares of Common Stock that will
be made available for sale under the Plan will be 4,200,000 shares of Common
Stock. The number of shares of Common Stock available for issuance under the
Plan will be increased on the first day of each Fiscal Year beginning with the
2016 Fiscal Year equal to the least of (i) 8,400,000 shares of Common Stock,
(ii) 1% of the outstanding shares of all classes of the Company’s common stock
on the last day of the immediately preceding Fiscal Year, or (iii) an amount
determined by the Administrator.
(b)Until the shares of Common Stock are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), a Participant has only the rights of an unsecured creditor with
respect to such shares, and no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to such shares.
(c)Shares of Common Stock to be delivered to a Participant under the Plan will
be registered in the name of the Participant or in the name of the Participant
and his or her spouse.


14.Administration. The Administrator has full and exclusive discretionary
authority to construe, interpret, and apply the terms of the Plan, to delegate
ministerial duties to any of the Company’s employees, to designate separate
Offerings under the Plan, to designate Affiliates and Subsidiaries of the
Company as participating in the 423 Component or Non-423 Component, to determine
eligibility, to adjudicate all disputed claims filed under the Plan, and to
establish such procedures that it deems necessary for the administration of the
Plan (including, without limitation, to adopt such procedures and sub-plans as
are necessary or




--------------------------------------------------------------------------------




appropriate to permit the participation in the Plan by employees who are foreign
nationals or employed outside the U.S., the terms of which sub-plans may take
precedence over other provisions of this Plan, with the exception of
Section 13(a), but unless otherwise superseded by the terms of such sub-plan,
the provisions of this Plan will govern the operation of such sub-plan). Unless
otherwise determined by the Administrator, the Eligible Employees eligible to
participate in each sub-plan will participate in a separate Offering or in the
Non‑423 Component. Without limiting the generality of the foregoing, the
Administrator is specifically authorized to adopt rules and procedures regarding
eligibility to participate, the definition of Compensation, handling of
Contributions, making of Contributions to the Plan (including, without
limitation, in forms other than payroll deductions), establishment of bank or
trust accounts to hold Contributions, payment of interest, conversion of local
currency, obligations to pay payroll tax, determination of beneficiary
designation requirements, withholding procedures and handling of stock
certificates that vary with applicable local requirements. The Administrator
also is authorized to determine that, to the extent permitted by U.S. Treasury
Regulation Section 1.423‑2(f), the terms of an option granted under the Plan or
an Offering to citizens or residents of a non-U.S. jurisdiction will be less
favorable than the terms of options granted under the Plan or the same Offering
to employees resident solely in the U.S. Every finding, decision, and
determination made by the Administrator will, to the full extent permitted by
law, be final and binding upon all parties.


15.Designation of Beneficiary.
(a)If permitted by the Administrator, a Participant may file a designation of a
beneficiary who is to receive any shares of Common Stock and cash, if any, from
the Participant’s account under the Plan in the event of such Participant’s
death subsequent to an Exercise Date on which the option is exercised but prior
to delivery to such Participant of such shares and cash. In addition, if
permitted by the Administrator, a Participant may file a designation of a
beneficiary who is to receive any cash from the Participant’s account under the
Plan in the event of such Participant’s death prior to exercise of the option.
If a Participant is married and the designated beneficiary is not the spouse,
spousal consent will be required for such designation to be effective.
(b)Such designation of beneficiary may be changed by the Participant at any time
by notice in a form determined by the Administrator. In the event of the death
of a Participant and in the absence of a beneficiary validly designated under
the Plan who is living at the time of such Participant’s death, the Company will
deliver such shares and/or cash to the executor or administrator of the estate
of the Participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such shares and/or cash to the spouse or to any one or more dependents or
relatives of the Participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.
(c)All beneficiary designations will be in such form and manner as the
Administrator may designate from time to time. The Company and/or the
Administrator may decide not to permit such designations by Participants in
non-U.S. jurisdictions to the extent permitted by U.S. Treasury Regulation
Section 1.423‑2(f).


16.Transferability. Neither Contributions credited to a Participant’s account
nor any rights with regard to the exercise of an option or to receive shares of
Common Stock under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15) by the Participant. Any such attempt at
assignment, transfer, pledge or other disposition will be without effect, except
that the Company may treat such act as an election to withdraw funds from an
Offering Period in accordance with Section 10.


17.Use of Funds. The Company may use all Contributions received or held by it
under the Plan for any corporate purpose, and the Company will not be obligated
to segregate such Contributions except under Offerings or for Participants in
the Non-423 Component for which Applicable Laws require that Contributions to
the Plan by Participants be segregated from the Company’s general corporate
funds and/or deposited with an independent third party. Until shares of Common
Stock are issued, Participants have only the rights of an unsecured creditor
with respect to such shares.


18.Reports. Individual accounts will be maintained for each Participant in the
Plan. Statements of account will be given to participating Eligible Employees at
least annually, which statements will set forth the amounts of Contributions,
the Purchase Price, the number of shares of Common Stock purchased, and the
remaining cash balance, if any.






--------------------------------------------------------------------------------




19.Adjustments, Dissolution, Liquidation, Merger, or Change in Control.
(a)Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock occurs, the
Administrator, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, will, in such
manner as it may deem equitable, adjust the number and class of Common Stock
that may be delivered under the Plan, the Purchase Price per share and the
number of shares of Common Stock covered by each option under the Plan that has
not yet been exercised, and the numerical limits of Sections 7 and 13.
(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator. The New Exercise Date will be before the date of
the Company’s proposed dissolution or liquidation. The Administrator will notify
each Participant in writing or electronically, prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10.
(c)Merger or Change in Control. In the event of a merger or Change in Control,
each outstanding option will be assumed or an equivalent option substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the option, the Offering Period with respect to which such option
relates will be shortened by setting a New Exercise Date on which such Offering
Period will end. The New Exercise Date will occur before the date of the
Company’s proposed merger or Change in Control. The Administrator will notify
each Participant in writing or electronically prior to the New Exercise Date,
that the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option will be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10.


20.Amendment or Termination.
(a)The Administrator, in its sole discretion, may amend, suspend, or terminate
the Plan, or any part of the Plan, at any time and for any reason. If the Plan
is terminated, the Administrator, in its discretion, may elect to terminate all
outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment under Section 19). If the
Offering Periods are terminated prior to expiration, all amounts then credited
to Participants’ accounts that have not been used to purchase shares of Common
Stock will be returned to the Participants (without interest thereon, except as
otherwise required under Applicable Laws, as further set forth in Section 12) as
soon as administratively practicable.
(b)Without stockholder consent and without limiting Section 20(a), the
Administrator will be entitled to change the Offering Periods or Purchase
Periods, designate separate Offerings, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit Contributions in excess of the amount designated by a Participant in
order to adjust for delays or mistakes in the Company’s processing of properly
completed Contribution elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each Participant properly
correspond with Contribution amounts, and establish such other limitations or
procedures as the Administrator determines in its sole discretion advisable that
are consistent with the Plan.
(c)In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:
(i)amending the Plan to conform with the safe harbor definition under the
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any of its successors), including with respect to an Offering Period
underway at the time;
(ii)altering the Purchase Price for any Offering Period or Purchase Period
including an Offering Period or Purchase Period underway at the time of the
change in Purchase Price;
(iii)shortening any Offering Period or Purchase Period by setting a New Exercise
Date, including an Offering Period or Purchase Period underway at the time of
the Administrator action;
(iv)reducing the maximum percentage of Compensation a Participant may elect to
set aside as Contributions; and
(v)reducing the maximum number of shares of Common Stock a Participant may
purchase during any Offering Period or Purchase Period.
Such modifications or amendments will not require stockholder approval or the
consent of any Participants.






--------------------------------------------------------------------------------




21.Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan is given when received in the form and
manner specified by the Company at the location, or by the person, designated by
the Company for the receipt of such notices or other communications.


22.Conditions Upon Issuance of Shares. Shares of Common Stock will not be issued
with respect to an option unless the exercise of such option and the issuance
and delivery of such shares complies with all applicable provisions of law,
domestic or foreign, including, without limitation, the U.S. Securities Act of
1933, as amended, the Exchange Act, the rules and regulations promulgated under
such acts, and the requirements of any stock exchange upon which the shares may
then be listed, and will be further subject to the approval of counsel for the
Company with respect to such compliance.
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.


23.Code Section 409A. The 423 Component of the Plan is exempt from the
application of Code Section 409A, and any ambiguities in the Plan will be
interpreted to so that the Plan is exempt from Code Section 409A. If the
Administrator determines that an option granted under the Plan may be subject to
Code Section 409A or that any provision in the Plan would cause an option under
the Plan to be subject to Code Section 409A, the Administrator may amend the
terms of the Plan and/or of an outstanding option granted under the Plan or take
such other action the Administrator determines is necessary or appropriate, in
each case without the Participant’s consent, to exempt any outstanding option or
future option that may be granted under the Plan from or to allow any such
options to comply with any requirements necessary to avoid the imposition of
additional tax under Code Section 409A(a)(1)(B), but only to the extent any such
amendments or action by the Administrator would not violate Code Section 409A.
The Company has no liability to a Participant or any other party if the option
to purchase Common Stock under the Plan that is intended to be exempt from Code
Section 409A or compliant with any requirements necessary to avoid the
imposition of additional tax under Code Section 409A(a)(1)(B) is not so exempt
or compliant or for any action taken by the Administrator with respect to such
option. The Company makes no representation that the option to purchase Common
Stock under the Plan complies with any requirements necessary to avoid the
imposition of additional tax under Code Section 409A(a)(1)(B).


24.Term of Plan. The Plan will become effective upon the later to occur of
(a) its adoption by the Board or (b) the business day immediately prior to the
Registration Date. It will continue in effect for a term of 20 years, unless
sooner terminated under Section 20.


25.Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within 12 months after the date the Plan is adopted
by the Board. Such stockholder approval will be obtained in the manner and to
the degree required under Applicable Laws.


26.Governing Law. The Plan will be governed by, and construed in accordance
with, the laws of the State of Delaware (except its choice-of-law provisions).


27.No Right to Employment. Participation in the Plan by a Participant will not
be construed as giving a Participant the right to be retained as an employee of
the Company or an Affiliate or Subsidiary of the Company, as applicable.
Further, the Company or an Affiliate or Subsidiary of the Company may dismiss a
Participant from employment at any time, free from any liability or any claim
under the Plan.


28.Severability. If any provision of the Plan is or becomes or is deemed to be
invalid, illegal, or unenforceable for any reason in any jurisdiction or as to
any Participant, such invalidity, illegality or unenforceability will not affect
the remaining parts of the Plan, and the Plan will be construed and enforced as
to such jurisdiction or Participant as if the invalid, illegal or unenforceable
provision had not been included.


29.    Compliance with Applicable Laws. The terms of this Plan are intended to
comply with all Applicable Laws and will be construed accordingly.


30.    Automatic Transfer to Low Price Offering Period. To the extent permitted
by Applicable Laws, if the Fair Market Value on any Exercise Date in an Offering
Period is lower than the Fair Market Value on the Enrollment Date of such
Offering Period, then all Participants in such Offering Period automatically
will be withdrawn from such Offering Period immediately after the exercise of
their option on such Exercise Date and automatically re-enrolled in the
immediately following Offering Period as of the first day of such following
Offering Period.










--------------------------------------------------------------------------------




EXHIBIT A


SQUARE, INC.
2015 EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT
_____ Original Application                Offering Date:
______________________                
_____ Change in Payroll Deduction Rate
1.____________________ (“Employee”) hereby elects to participate in the Square,
Inc. 2015 Employee Stock Purchase Plan (the “Plan”) and subscribes to purchase
shares of the Company’s Common Stock in accordance with this Subscription
Agreement and the Plan. Unless otherwise defined in this Subscription Agreement,
the terms defined in the Plan have the same meanings in this Subscription
Agreement.
2.Employee hereby authorizes payroll deductions from each paycheck in the amount
of ____% (from 0 to 15%) of his or her Compensation on each payday during the
Offering Period in accordance with the Plan. (Please note that no fractional
percentages are permitted.)
3.Employee understands that said payroll deductions will be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Plan. Employee understands that if he or she does not
withdraw from an Offering Period, any accumulated payroll deductions will be
used to automatically exercise his or her option and purchase Common Stock under
the Plan.
4.Employee has received a copy of the complete Plan and its accompanying
prospectus. Employee understands that his or her participation in the Plan is in
all respects subject to the terms of the Plan.
5.Shares of Common Stock purchased for Employee under the Plan should be issued
in the name(s) of _____________ (Employee or Employee and Spouse only).
6.Employee understands that upon his or her disposition of such shares at any
time within 2 years after the Enrollment Date of the Offering Period (the first
day of the Offering Period) in which such shares were purchased or within 1 year
after the Exercise Date (collectively, the “Holding Period”), Employee will be
treated for federal income tax purposes as having received income only at the
time of such disposition and that such income will be taxed as ordinary income
only to the extent of an amount equal to the lesser of (a) the excess of the
fair market value of the shares at the time of such disposition over the
purchase price which he or she paid for the shares or (b) 15% of the fair market
value of the shares on the first day of the Offering Period. Employee
acknowledges and agrees that any sales or disposition of such shares occurring
during the Holding Period must be conducted through a broker designated by the
Company and the shares may not be transferred to another brokerage account held
by Employee during the Holding Period without approval of the Administrator. The
Company may, but will not be obligated to, withhold from Employee’s compensation
the amount necessary to meet any applicable withholding obligation including any
withholding necessary to make available to the Company any tax deductions or
benefits attributable to the disposition of such shares by Employee.
The remainder of the gain, if any, recognized on such disposition will be taxed
as capital gain.
7.Employee hereby agrees to be bound by the terms of the Plan. The effectiveness
of this Subscription Agreement is dependent upon Employee’s eligibility to
participate in the Plan.


Employee’s [ID
Number]:                _________________________________________                                
Employee’s
Address:                _________________________________________                
_________________________________________                
_________________________________________                        












--------------------------------------------------------------------------------




EMPLOYEE UNDERSTANDS THAT THIS SUBSCRIPTION AGREEMENT WILL REMAIN IN EFFECT
THROUGHOUT SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY EMPLOYEE.
Dated:
    _____________________________________    __________________________________________________        
Signature of Employee












































































































--------------------------------------------------------------------------------




EXHIBIT B


SQUARE, INC.
2015 EMPLOYEE STOCK PURCHASE PLAN
NOTICE OF WITHDRAWAL


Unless otherwise defined in this Notice of Withdrawal, the terms defined in the
Square, Inc. 2015 Employee Stock Purchase Plan (the “Plan”) have the same
meanings in this Notice of Withdrawal.
The undersigned participant in the Offering Period of the Plan that began on
____________, ______ (the “Current Offering Period”) hereby notifies the Company
that he or she hereby withdraws from the Current Offering Period. The
undersigned hereby directs the Company to pay to him or her as promptly as
practicable all the payroll deductions credited to his or her account with
respect to the Current Offering Period. The undersigned understands and agrees
that his or her option for the Current Offering Period will be terminated
automatically. The undersigned understands further that no further payroll
deductions will be made for the purchase of shares in the Current Offering
Period and that the undersigned will be eligible to participate in succeeding
Offering Periods only by delivering to the Company a new subscription agreement.


Name and Address of Participant:
        _________________________________________                                        _________________________________________                                        _________________________________________            
Signature:
_________________________________________        
Date: ____________________________________    










